Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 05/02/2022.
Claims 11 – 20 are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6, 7 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “ A device, comprising: a first module coupled to one or more first power pins associated with a voltage level, wherein the first module is configured to route current from the one or more first power pins to a voltage rail having the voltage level; and a second module coupled to one or more second power pins, wherein the second module is configured to route current from the one or more second power pins to the voltage rail; wherein the device is configured to perform a determination that the voltage level is present at one or more of the one or more second power pins; and wherein the second module is configured to route current from the one or more of the one or more second power pins to the voltage rail based on the determination.” This will create over power or current condition by connecting two power input current to the same voltage rail, which get current routed from first power pins by first module and in addition to that second module route the current from second power pins based on determination that voltage level is present at second power pins. 
Claim 2 recites the limitation " the first voltage level” and “the connecting voltage rail " in line 3 – 4 of page 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 3 – 6 do not cure the deficiency of claim1, and therefore are rejected too.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Device of claim 7 recites mainly three elements a first module, a second module and one or more accelerators and a power allocation table that is configured to store power usage information about the one or more accelerators. And there is no relation between no relation among first module and second module with the one or more accelerators and a power allocation table. So, there is missing element(s) to show relation among first module and second module with the one or more accelerators and a power allocation table that is configured to store power usage information about the one or more accelerators.
Claim 8 currently depending on claim 1 and recites the limitation " the one or more accelerators based on the power usage information stored in the power allocation table " in line 1 – 2 of page 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 9 – 10 do not cure the deficiency of claim 8, and therefore are rejected too.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morroni, US 2018/0150092 A1 in view of Trantham et al., US 20100332860 A1 [hereinafter as Trantham].
As to claim 1, Morroni discloses a device [14, 80, power balancer, para 0048, 0057, fig. 1 – 4], comprising: a first module [82 power converter] coupled to one or more first power pins [94 voltage input] associated with a voltage level [input voltage A, para 0043] wherein the first module [82] is configured to route current from the one or more first power pins [94] to a voltage rail [output voltage rail] having the voltage level [output voltage, para 0048 – 0051, 0058, 0061, as shown in fig. 3 – 4]; and a second module [84 power converter] coupled to one or more second power pins [100], wherein the second module [84] is configured to route current from the one or more second power pins [100] to the voltage rail [output voltage rail] [pin 104 to output voltage, para 0048, 0050 – 0051, 0055, 0058, 0062 – 0065, as shown in fig. 3 – 4].
Morroni does not teach wherein the device is configured to perform a determination that the voltage level is present at one or more of the one or more second power pins; and wherein the second module is configured to route current from the one or more of the one or more second power pins to the voltage rail based on the determination.
However, Trantham teaches in the same filed of endeavor system, method and device for configurable power control including the device is configured to perform a determination that the voltage level is present [by supply voltage monitor 212] at one or more of the one or more second power pins [220, 12V power supply circuit][para 0042]; and wherein the second module [210 power control circuit] is configured to route current from the one or more of the one or more second power pins [220] to the voltage rail based on the determination [212][para 0042][para 0030, 0036 – 0038, 0043].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Morroni and Trantham before the effective filing date of the claimed invention, to combine and modify/include the electronic device as disclosed by Morroni to include power control including the device is configured to perform a determination that the voltage level is present [by supply voltage monitor 212] at one or more of the one or more second power pins [220, 12V power supply circuit][para 0042]; and wherein the second module [210 power control circuit] is configured to route current from the one or more of the one or more second power pins [220] to the voltage rail based on the determination [212][para 0042][para 0036 – 0038, 0043] as taught by Trantham in order to obtain a device detecting available power supplies and their respective voltages and in response to the detection routing power to one or more circuits from available power supplies and to operate from two or more different power supplies [para 0007]. 
One of ordinary skill in the art wanted to be motivated to include the device is configured to perform a determination that the voltage level is present [by supply voltage monitor 212] at one or more of the one or more second power pins [220, 12V power supply circuit][para 0042]; and wherein the second module [210 power control circuit] is configured to route current from the one or more of the one or more second power pins [220] to the voltage rail based on the determination [212][para 0042][para 0036 – 0038, 0043] in order to obtain a device detecting available power supplies and their respective voltages and in response to the detection routing power to one or more circuits from available power supplies and to operate from two or more different power supplies [para 0007]. 
As to claim 2, Morroni further discloses a device [14, 80, power balancer, para 0048, 0057, fig. 1 – 4], further comprising one or more third power pins [104] coupled to the second module [84], wherein the second module [84] is configured to route current from the one or more third power pins [104] to the voltage rail [output voltage rail] having the first voltage level via the connecting voltage rail [from pin 104 to output voltage rail, para 0061, as shown in fig. 4 – 5]. 
As to claim 3, Morroni further discloses a device [14, 80, power balancer, para 0048, 0057, fig. 1 – 4], wherein: the one or more first power pins [94] include one or more DC power pins [para 0043, 0052]; the one or more second power pins [100] include one or more unused power pins [102]; the one or more third power pins include one or more reserved pins [102] ; and the voltage rail is a DC voltage rail [para 0043, 0052].
As to claim 4, Morroni further discloses a device [14, 80, power balancer, para 0048, 0057, fig. 1 – 4],  wherein the second module [84] is configured to receive a 12V signal via the one or more unused power pins [102][para 0019], and to route current from the one or more unused power pins to the 12V voltage rail [output voltage rail] via the connecting voltage rail [from 104 to output voltage rail as shown in fig. 4]. 
As to claim 5, Morroni further discloses a device [14, 80, power balancer, para 0048, 0057, fig. 1 – 4], further comprising a lower than 12V voltage rail [5 V,  Voltage rail A is 12 volt and transfer some or all of received power to output, para 0029, 0058,0061], wherein the second module [84] is configured to receive additional power via the one or more unused power pins [102], and to route current from the one or more unused power pins to the lower than 12V voltage rail [5 volt rail]. 
As to claim 6, Morroni further discloses a device [14, 80, power balancer, para 0048, 0057, fig. 1 – 4], wherein the second module [84] is configured to receive a 12V signal via the one or more reserved power pins [112] , and to route current from the one or more reserved power pins [102] to the 12V voltage rail [output voltage rail] via the connecting voltage rail [from pin 104 to output voltage rail as shown in fig. 4].
Examiner's note: The examiner has noted several intended use recitations in the claims (i.e. configured to or adapted for).  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04) 
Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9 – 10 are directly or indirectly depending upon the objected claim 8, therefore are objected too.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186